DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s preliminary amendment filed 09/13/2021 is acknowledged. Claims 35-54 are pending with claims 1-34 cancelled.
Allowable Subject Matter
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An apparatus, comprising: a housing defining an interior configured to be refrigerated; an upper air egress configured to produce air to form an air curtain that separates the interior of the housing from an exterior of the housing; a plurality of shelves disposed in the interior of the housing… and a plurality of airfoils, each airfoil from the plurality of airfoils coupled to a shelf from the plurality of shelves, a number of shelves in the plurality of shelves exceeding a number of airfoils from the plurality of airfoils, a greater number of airfoils from the plurality of airfoils being disposed in an upper half of the housing than a lower half of the housing” in claim 35; “An apparatus, comprising: a housing defining an interior configured to be refrigerated; an upper air egress configured to produce air to form an air curtain that separates the interior of the housing from an exterior of the housing; at least three shelves disposed in the interior of the housing,… and a plurality of airfoils, each airfoil from the plurality of airfoils coupled to a shelf from the at least three shelves, no airfoil from the plurality of airfoils coupled to a bottom-most shelf from the at least three shelves” in claim 46.
The closest prior art of record (Ando et al.—JP 2011131036) discloses a refrigerated housing having an air curtain with many of the limitations claimed, but not including the plurality of airfoils coupled to the shelves in the arrangement as claimed. Although it is well known to provide airfoils coupled to shelves of an air curtain refrigerator (McAndrew et al.—WO 2014/167320; McAndrew—US20160302591), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate refrigerated housing interior to include the shelves and airfoils in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 35 and 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763